DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.

 Applicant argued that the prior art references (Jatavallabhula, Kaupp, and Alon) fails to show certain features of the Applicant’s invention (i.e. the call being autonomously triggered by a failure of the user to manually trigger an emergency transmission before a timer expires, the timer starting when the at least one measurement exceeds at least one predetermined threshold). (Emphasis Added).

The Applicant specifically stated and/or argued that: “In other words, Alon's timing process of the "triggering event" is not started based on a biometric measurement exceeding a threshold as recited in Claims 15 and 31. Additionally, Alon's triggering event causes the sending of an "incident report" or "incident notice," which is not the same as Applicant's claimed arrangement, which instead causes an "emergency MCPTT call" to be "autonomously' triggered.” (Emphasis Added).
In response the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons:
First, the primary prior art reference Jatavallabhula in e.g. fig. 1, teaches or discussed the concept of emergency communication in a communication system. In pp. [0024] and pp. [0025], Jatavallabhula discussed that in response to the received biometric sensing information of a user, the communication device send or transmit the incident (i.e. emergency) to variety of third parties. (see also, pp. [0027] and pp. [0028]), e.g. using sensor information determine and/or report emergency incident when sensor information (velocity) is increased or decreased from a predetermined threshold)
Jatavallabhula in pp. [0050], further discussed and/or explained that the (incident or emergency) is: “Information from these biometric sensors can be used to indicate emergencies.  For example, if a person's heart rate, pulse, and perspiration all increase suddenly, this can be a sign that the person is under duress from an attack.” (i.e. increased or abnormal heart rate). (Emphasis Added).
Thus in light of the Applicant’s specification on file e.g. pp. [0057], which states that: 
“A normal state for a user may be calibrated with a specific user under predefined, well controlled tests. A normal state may alternatively be based on statistics from general medical testing. Biometric readings may then have a normal state, i.e., the user is well and safe. There may be at least one threshold after which the health state is not considered normal state, such as heartrate, blood pressure, or body temperature above/below a calibrated normal level. There may also be multiple thresholds, e.g., one threshold for each biometric reading (or sensor). When one, or multiple, or sufficient number of, thresholds are exceeded, the MT may derive that the user has entered an abnormal state. There may be several threshold levels, such as for abnormal state, critical state, dangerous state, and emergency state, each representing various degrees of user health deterioration. There may also exist environmental data thresholds, such as for temperature close to user, body position (lying down), motion (no motion), which may also be combined with the health state thresholds.” (Emphasis Added).

The claim does not uniquely and/or particularly define the limitation "the at least one measurement (biometric) exceeds at least one predetermined threshold" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The limitation "the at least one measurement (biometric) exceeds at least one predetermined threshold" is broadly claimed, therefore, is fairly characterized as discussed in Jatavallabhula i.e. biometric information sudden increase, therefore indicating incident or emergency occurrence e.g. abnormal heart rate or heart under duress from an attack. See pp. [0027] and pp. [0028] which discussed alternative or example of other sensor information of detecting emergency or incident when the sensor information increase or decrease from at least a predetermined threshold.
Although, Jatvallabhula does not teach “starting timer” when the at least one measurement exceeds at least one predetermined threshold (when an emergency or incident is detected or occurred).
On the other hand, in an analogous field of endeavor, Alon teaches or discussed the concept that in response to occurrence of a triggering event (i.e. incident or emergency), the reporting mobile device (i.e. automatically) initiating or starting a timer (see pp. [0182] – pp. [0187], and pp. [0088]) and sending or transmitting the incident notice or report if the user doesn’t press “SEND NOW” before the expiration of the timer. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula and Kaupp with the teachings of Alon to achieve the goal of efficiently and effectively providing response of an incident and promptly providing notification in a timely manner in a wireless communication system.

Furthermore, contrary to the Applicant’s arguments that Alon’s teaching (i.e. the mobile device, in response to detecting incident or event occurrence, sends an incident report or incident notice) is different from the Applicant’s teachings of an “emergency MCPTT call” to be “autonomously” triggered.

The Examiner respectfully disagrees with the Applicant’s arguments because as discussed in Alon above, the mobile device, sends the incident report in response to a trigger or occurrence of incident or events. Therefore, the process sending or transmitting the incident information is automatic.

Secondly, the Applicant argued that Alon teaches away from the Applicant’s claimed arrangement.

In response the Examiner respectfully disagrees with the Applicant’s arguments because the disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. 
Therefore, as presented in the office action, Jatavallabhula does not criticize, discredit or otherwise discourage the claimed limitation. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to reasonably combine the teachings of Jatavallabhula (i.e. based on detected incident or abnormal biometric information, the device sending the emergency notification to a variety of third parties) (see fig. 1, pp0024, pp0025, pp0050) with the teachings of Alon (i.e. the mobile device, in response to detecting incident or event occurrence, sends an incident report or incident notice) (see pp. [0182] – pp. [0187], and pp. [0088]) to achieve the goal of efficiently and effectively providing response of an incident and promptly providing notification in a timely manner in a wireless communication system. 
In regards to the newly added claims 38-41, the Applicant argued that the prior art references (Jatavallabhula, Kaupp, Jacobs, and Alon) fail to disclose or suggest the cited features of claims 38-41.

In response the Examiner respectfully disagrees with the Applicant’s arguments because as previously discussed in the Office Action mailed on 09/28/2021, the claim does not uniquely and/or particularly define the term "a first carrier" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "a first carrier" is broadly claimed, therefore, is fairly characterized as discussed in Jatavallabhula e.g. fig. 1, #121, #122, ¶ [0024], ¶ [0079], and ¶ [0085]. Based on receiving emergency incidents from mobile communication devices, the incidents can be used to raise emergency alerts (see, pp0032) and the emergency alerts or information are transmitted to a third party.
Therefore, the first carrier has been reasonably interpreted as (fig. 1, #121, #122, third party (e.g. include friends, emergency contacts, first responders, persons listed in a contact list of the mobile communication device 105, emergency personnel, or combinations thereof)). Thus given the at least claimed limitation its’ broadest reasonable interpretations, the claim does not particularly define “carrier aggregation of a plurality of carriers” so as to be distinguished from Jatavallabhula’s teachings of “variety of third parties” as discussed above.
 Furthermore, the claim does not uniquely define the scope of “a subset of emergency carriers” and “a subset of non-emergency carriers” so as to be distinguished from Jatavallabhula’s teachings i.e. “a subset of emergency carriers” (fairly characterized as “first responders”) and “a subset of non-emergency carriers” (fairly characterized as “friends” or “list of contacts”) which are registered (assigned) to receive information.
Therefore, the previous rejection is maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-23, 31, 34, 35, 38, and 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatavallabhula et al. (US Publication No. 20150271655) in view of Kaupp et al. (US Patent No. 8878889) and further in view of Alon et al. (US Publication No. 20160266733).

As to claims 15 and 31, Jatavallabhula teaches a [communication device] services in a telecommunications network, the [communication device] comprising (fig. 1, #101, #116, fig. 2, a server complex associated with or include communication device 116, and pp0021): a processor; and a memory storing instructions that, when executed by the processor (fig. 1 and fig. 2), cause the [communication device] to: receive one of an imminent peril and an emergency call from at least one other MT (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706), the call indicating an emergency state for the at least one other MT (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0077); the call being based on at least one measurement of at least one biometric reading of a user, the at least one measurement including at least one of a heartrate reading, a blood pressure reading, a blood glucose reading, and an oxygen saturation reading (fig. 1, pp0050, pp0025, biometric information about the user, e.g. if a person's heart rate, pulse, and perspiration all increase suddenly, this can be a sign that the person is under duress from an attack); determine a first number of MTs indicating the emergency state (fig. 1, fig. 8, pp0084, a plurality of messages received from multiple mobile communication devices to determine whether a common attacker is present in the plurality of messages or whether an attacker identified in a plurality of messages is part of a gang and pp0089, determine  a number of users in a particular area that are calling emergency help); raise an emergency alert if the determined first number of MTs indicating the emergency state exceeds a second threshold (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032); and in response to the emergency alert, move at least one emergency communication to a first carrier, the first carrier being dedicated to emergency communications (fig. 1, #121, #122, pp0032, pp0085, pp0086, transmit the emergency alerts or information to a third party (e.g. emergency first responder) over a communication network, and pp0089). However, Jatavallabhula fails to explicitly mention that the communication device is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the concept that the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). Jatavallabhula further teaches the concept of detecting triggering accident or incident based on sudden rate of change of deceleration (see, pp0069 and pp0027) (i.e. claimed measurement exceeds at least one predetermined threshold). However, they failed to explicitly teach the call being autonomously triggered by a failure of the user to manually trigger an emergency transmission before a timer expires, the timer starting when [triggering incident occur].
In an analogous field of endeavor, Alon teaches emergency reporting concept wherein the call being autonomously triggered by a failure of the user to manually trigger an emergency transmission before a timer expires, the timer starting when [triggering incident occur] (fig. 1, fig. 19, fig. 20, pp0182-pp0184, initiating or starting timer from the time of occurrence of triggering event, and the mobile device configured to transmit the incident report after the expiration of the timer, if the user doesn’t press “SEND NOW” before the expiration of the timer). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula and Kaupp with the teachings of Alon to achieve the goal of efficiently and effectively providing response of an incident and promptly providing notification in a timely manner in a wireless communication system (Alon, pp0006).
As to claim 16, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches the instructions further causing [communication device] to send the raised emergency alert to a dispatcher through the telecommunications network (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032). However, Jatavallabhula fails to explicitly mention that the communication device is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the concept that the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 17 and 34, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the MT is one of the first number of MTs indicating an emergency state.  
In an analogous field of endeavor, Kaupp teaches wherein the MT is one of the number of MTs indicating an emergency state (fig. 1, fig. 2, emergency talk group using the PTT server). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 18 and 35, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the second threshold is a second number of MTs (fig. 1, pp0035, a mass emergency has occurred based upon a number of users in a particular area that are issuing emergency notifications exceeding a predetermined threshold).  
As to claim 19, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the second threshold is a fraction of a total number of MTs (fig. 1, pp0035, based upon a number of users in a particular area that are issuing emergency notifications exceeding a predetermined threshold.  Where an emergency affects a lot of people). However fails to explicitly mention a MCPTT group.
In an analogous field of endeavor, Kaupp teaches a MCPTT group (fig. 1, fig. 3, col. 8, lines 37-45, WCD send emergency communication to other WCD in the emergency talk group). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claim 20, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches the instructions further causing [communication device] to send the emergency alert to another MT (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0024). However, fails to explicitly mention wherein the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT, and wherein the other MT and the MT belong to different MCPTT groups.
  In an analogous field of endeavor, Kaupp teaches wherein the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD), and wherein the other MT and the MT belong to different MCPTT groups (fig. 1, fig. 3, col. 8, lines 37-45, WCD send emergency communication to other WCD in the emergency talk group or other destinations e.g. dispatch). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claim 21, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. However Jatavallabhula fails to explicitly mention wherein the telecommunications network is a Long Term Evolution, LTE, network.  
In an analogous field of endeavor, Kaupp teaches wherein the telecommunications network is a Long Term Evolution, LTE, network (col. 4, lines 12-17). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claim 22, Jatavallabhula in view of Kaupp Jatavallabhula teaches the limitations of the independent claim as discussed above. However fails to explicitly mention wherein the imminent peril or emergency MCPTT call is received as an Off-network MCPTT service.  
In an analogous field of endeavor, Kaupp teaches wherein the imminent peril or emergency MCPTT call is received as an Off-network MCPTT service (col. 4, lines 12-17). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41).  
As to claim 23, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the emergency state is determined by sensor readings made by the at least one other MT (fig. 1, pp0025, pp0026, pp0046, sensors).  
As to claims 38 and 39, Jatavallabhula in view of Kaupp and Alon teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the first carrier is part of a carrier aggregation of a plurality of carriers (fig. 1, #122,  pp0024, pp0085, variety of third parties), the plurality of carriers including a subset of non-emergency carriers (fig. 1, #122,  pp0024, variety of third parties, e.g. friends contacts) and a subset of emergency carriers (fig. 1, #122,  pp0024, variety of third parties, e.g. first responders), the subset of emergency Page 9 of 22Attorney Docket No.: 1557-1028PUS (P071102US01)carriers including the first carrier (fig. 1, #122,  pp0024, pp0085, variety of third parties, e.g. first responders), the subset of non-emergency carriers being dedicated to non-emergency communications (fig. 1, #122,  pp0024, pp0085, variety of third parties, e.g. friends contacts, and pp0079, alert contacts that user is not or out of emergency), the subset of non-emergency carriers being assigned to a plurality of other MTs not indicating an emergency state (fig. 1, #122,  pp0024, pp0085, variety of third parties, e.g. friends contacts, and pp0079, alert contacts that user is not or out of emergency, and pp0082).

Claim 24-28, 32, 36, 37, 40, and 41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatavallabhula et al. (US Publication No. 20150271655) in view of Kaupp et al. (US Patent No. 8878889) and further in view of Alon et al. (US Publication No. 20160266733) and Jacobs et al. (US Publication No. 20100279647).

As to claims 24 and 32, Jatavallabhula teaches an escalation server for services in a telecommunications network, the escalation server comprising: a processor; and a memory storing instructions that, when executed by the processor (fig. 1, #101, #116, fig. 2, a server complex associated with or include communication device 116, and pp0021), cause the escalation server to: receive one of an imminent peril and an emergency call at least from a mobile terminal, MT, of at least two proximate MTs (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0084, pp0089, detecting a number of emergencies within a predefined geographic region); the call being based on at least one measurement of at least one biometric reading of a user, the at least one measurement including at least one of a heartrate reading, a blood pressure reading, a blood glucose reading, and an oxygen saturation reading (fig. 1, pp0050, pp0025, biometric information about the user, e.g. if a person's heart rate, pulse, and perspiration all increase suddenly, this can be a sign that the person is under duress from an attack), determine the first number of MTs indicating an emergency state (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0084, pp0089, detecting a number of emergencies within a predefined geographic region); and raise an emergency alert if the determined first number of MTs indicating an emergency state exceeds a second threshold (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032); and in response to the emergency alert, cause at least one emergency communication to be moved to a first carrier, the first carrier being dedicated to emergency communications (fig. 1, #121, #122, pp0032, pp0085, pp0086, transmit the emergency alerts or information to a third party (e.g. emergency first responder) over a communication network, and pp0089). However, Jatavallabhula fails to explicitly mention the system for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the system for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). Jatavallabhula further teaches the concept of detecting triggering accident or incident based on sudden rate of change of deceleration (see, pp0069 and pp0027) (i.e. claimed measurement exceeds at least one predetermined threshold). However, they failed to explicitly teach the call being autonomously triggered by a failure of the user to manually trigger an emergency transmission before a timer expires, the timer starting when [triggering incident occur].
In an analogous field of endeavor, Alon teaches emergency reporting concept wherein the call being autonomously triggered by a failure of the user to manually trigger an emergency transmission before a timer expires, the timer starting when [triggering incident occur] (fig. 1, fig. 19, fig. 20, pp0182-pp0184, initiating or starting timer from the time of occurrence of triggering event, and the mobile device configured to transmit the incident report after the expiration of the timer, if the user doesn’t press “SEND NOW” before the expiration of the timer). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula and Kaupp with the teachings of Alon to achieve the goal of efficiently and effectively providing response of an incident and promptly providing notification in a timely manner in a wireless communication system (Alon, pp0006). However, they failed to explicitly teach the call indicating an emergency state at least for one other MT of the at least two proximate MTs, the emergency state of the one other MT being relayed by the first MT at least to cause a first number of MTs indicating the emergency state to be determined; determine the first number of MTs indicating the emergency state based at least in part on the emergency state relayed by the first MT.
In an analogous field of endeavor, Jacobs teaches the call indicating an emergency state at least for one other MT of the at least two proximate MTs (fig. 1, pp0042-pp0047, emergency report message for mobile devices e.g. #102, #104, relayed to mobile device e.g. #114), the emergency state of the one other MT being relayed by the first MT at least to cause a first number of MTs indicating the emergency state to be determined (fig. 1, pp0042-pp0047, emergency report message for mobile devices e.g. #102, #104, relayed to mobile device e.g. #114 and to emergency authority and pp0032, identify the number of mobile communication device and/or victims indicated in the corroborated information of a car crash emergency); determine the first number of MTs indicating the emergency state based at least in part on the emergency state relayed by the first MT (fig. 1, pp0042-pp0047, emergency report message for mobile devices e.g. #102, #104, relayed to mobile device e.g. #114 and to emergency authority and pp0032, identify the number of mobile communication device and/or victims indicated in the corroborated information of a car crash emergency). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula, Kaupp, and Alon with the teachings of Jacobs to achieve the goal of efficiently and reliably providing an intelligent sharing of information that can provide distress messages, with enriched content, to emergency teams, even when the user and/or full cellular coverage isn't available (Jacobs, pp0005).
As to claim 25, Jatavallabhula in view of Kaupp, Alon, and Jabcobs teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches the instructions further causing [communication device] to send the raised emergency alert to a dispatcher through the telecommunications network (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032). However, Jatavallabhula fails to explicitly mention that the communication device is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the concept that the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 26 and 36, Jatavallabhula in view of Kaupp, Alon, and Jacobs teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the second threshold is a second number of MTs (fig. 1, pp0035, a mass emergency has occurred based upon a number of users in a particular area that are issuing emergency notifications exceeding a predetermined threshold).  
As to claims 27 and 37, Jatavallabhula in view of Kaupp, Alon, and Jacobs teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the second threshold is a fraction of a total number of MTs (fig. 1, pp0035, based upon a number of users in a particular area that are issuing emergency notifications exceeding a predetermined threshold.  Where an emergency affects a lot of people). However fails to explicitly mention a MCPTT group.
In an analogous field of endeavor, Kaupp teaches a MCPTT group (fig. 1, fig. 3, col. 8, lines 37-45, WCD send emergency communication to other WCD in the emergency talk group). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claim 28, Jatavallabhula in view of Kaupp, Alon, and Jacobs teaches the limitations of the independent claim as discussed above. However Jatavallabhula fails to explicitly mention wherein the telecommunications network is a Long Term Evolution, LTE, network.  
In an analogous field of endeavor, Kaupp teaches wherein the telecommunications network is a Long Term Evolution, LTE, network (col. 4, lines 12-17). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 40 and 41, Jatavallabhula in view of Kaupp, Alon, and Jacobs teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the first carrier is part of a carrier aggregation of a plurality of carriers (fig. 1, #122,  pp0024, pp0085, variety of third parties), the plurality of carriers including a subset of non-emergency carriers (fig. 1, #122,  pp0024, variety of third parties, e.g. friends contacts) and a subset of emergency carriers (fig. 1, #122,  pp0024, variety of third parties, e.g. first responders), the subset of emergency Page 9 of 22Attorney Docket No.: 1557-1028PUS (P071102US01)carriers including the first carrier (fig. 1, #122,  pp0024, pp0085, variety of third parties, e.g. first responders), the subset of non-emergency carriers being dedicated to non-emergency communications (fig. 1, #122,  pp0024, pp0085, variety of third parties, e.g. friends contacts, and pp0079, alert contacts that user is not or out of emergency), the subset of non-emergency carriers being assigned to a plurality of other MTs not indicating an emergency state (fig. 1, #122,  pp0024, pp0085, variety of third parties, e.g. friends contacts, and pp0079, alert contacts that user is not or out of emergency, and pp0082).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645